Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims 5, 6, 15 and 16 all recite a process of convolving a frequency with a coefficient.  There is no teaching in the specification as what the mathematical process would be to perform this operation.
Brigham, “The Fast Fourier Transform”, 1974, teaches the definition of convolution of two either time based or spatial based functions (Eqn. 4-1, page 50).  The convolution integral is defined for two functions of t, x(t)I and h(t), where t can either be time or a dimension of distance.  The interesting property of convolution is that if one transforms the functions into functions in frequency space, e.g. using the FFT, the transformed functions can be MULTIPLIED and then the result inverse transformed back to time/distance units to produce the convolution of the two functions (see Fig. 4-8, page 60).
So two things are required for a conventional convolution: first the functions must NOT be in frequency space; and second convolution is between functions NOT coefficients.
The specification fails to provide any teaching as to what the functions would be in order to perform a convolution. Thus claims 5, 6, 15 and 16 lack written support for the claimed function of convolution and are rejected under 35 USC 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 5, 6, 15 and 16 all recite a process of convolving a frequency with a coefficient.  The concept convolution is a mathematical process applied to two functions (see Brigham above).  It is not understood how this process could be applied to two constants, e.g. a frequency and a coefficient.  Thus claims 5, 6, 15 and 16 lack are indefinite and are rejected under 35 USC 112(b).
Prior art will not be applied to these claims since there is no indication as to what is intended by the limitations involving convolution.

AIA  Considerations Regarding Claim Rejections Under 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-9, 11-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda, (Velocity Profile Measurement by Ultrasonic Doppler Method”, 1995, and further in view of Wissenbach et al., US 5,633,809 (hereinafter Wissenbach), and Simetkosky et al., “A Modified Goertzel Structure For Efficient Real-Time Blood Velocity Profile Estimation”, 2002 (hereinafter Simetkosky).

Claim 1:
Takeda teaches a method for measuring the flow rate of a fluid or gas or multi-phase flow flowing through a pipeline (Table 1), the method comprising:
transmitting, by a transmit transducer, a transmitted signal into an outer shell of a pipeline; receiving, by a receive transducer, a received signal reflected from the contents of the pipeline.  Takeda teaches that the transceiver transducer sends a signal through a pipe wall and receives the signal from the pipe flowing contents and the pipe walls (page 445, Figure 1) and the signal is analyzed using the doppler shift (page 445 column 2).
Takeda is silent concerning: filtering, by a computer system, the received signal to remove noise to produce a filtered signal; and processing, by the computer system, the filtered signal to cancel at least a portion of a transmission frequency in the filtered signal.
Wissenbach teaches a system for determining fluid flow.  It includes using a Doppler analysis to determine fluid velocity (col 5 lines 24-27).  The signals are amplified and smoothed (filtered for noise col 8 lines 28-32).  The doppler signal is amplified and then filtered using a bandpass filter and the doppler signals are extracted at a substantially evenly spaced intervals (col 16 line 64 – col 17 line 24).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the noise filter and bandpass filter of Wissenbach with the expected benefit that the noise would be reduced, and the signal to be analyzed would not contain data outside the band of interest.
This method for improving the doppler analysis of Takeda was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Wissenbach.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda and Wissenbach to obtain the invention:

filtering, by a computer system, the received signal to remove noise to produce a filtered signal.  Wissenbach  teaches that the signals are amplified and smoothed (filtered for noise col 8 lines 28-32).  ; 
processing, by the computer system, the filtered signal to cancel at least a portion of a transmission frequency in the filtered signal.  Wissenbach  teaches that the doppler signal is amplified and then filtered using a bandpass filter and the doppler signals are extracted at a substantially evenly spaced intervals (col 16 line 64 – col 17 line 24). 
Takeda and Wissenbach are silent concerning the use of a Goertzel detectors.  Note that there is nothing in the instant application that requires that the Goertzel detectors are physical sensors, but rather the application describes them as algorithms used to analyze the residual to determine the Doppler component ([0008] PgPub 2019/0242735).
Simetkosky teaches analyzing fluid flow in a sealed pipe like structure (blood in a blood vessel, Abstract).  The teaching of the doppler analysis is generic to the problem of analyzing the multiple velocity profile of a multi-component fluid using ultrasonic doppler shift signals.  Pulsed doppler analysis can be applied (page IV-3885, col 1 second paragraph)  For velocity profile estimation, only a few number of frequency bins need to be estimated and Goertzel’s algorithm and be used to calculate the frequency bins (page IV-3885 col 1 next to last paragraph).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use Goertzel’s algorithm in the Doppler analysis of Takeda and Wissenbach with the expected benefit of reduced computation (Simetkosky teaches that the FFT approach is wasteful compared to the Goertzel analysis, page IV-3885 col 1 next to last paragraph)
This method for improving the Doppler analysis of Takeda and Wissenbach using Goertzel’s algorithm was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Simetkosky.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda, Wissenbach and Simetkosky to obtain the invention:
applying, by the computer system, one or more Goertzel detectors to determine a Doppler frequency from the filtered signal;
Takeda further teaches:
deriving, by the computer system, a flow rate from the Doppler frequency (Takeda page 446 steps 1-6).
Claim 11 is rejected similarly to claim 1 with the addition that Takeda uses a conventional computer to perform the analyses (page 447 next to last paragraph)
Claim 2:
Regarding claim2, the combined art of Takeda, Wissenbach and Simetkosky in claim 1 make obvious the method of claim 1, further comprising:
filtering the received signal with a bandpass filter.  Wissenbach  teaches the doppler signal is amplified and then filtered using a bandpass filter and the doppler signals are extracted at a substantially evenly spaced intervals (col 16 line 64 – col 17 line 24).
Claim 12 is rejected similarly to claim 2.
Claim 3:
Regarding claim 3, the combined art of Takeda, Wissenbach and Simetkosky in claim 1 make obvious the method of claim 1, further comprising:
averaging the Doppler frequency with the Doppler frequency of one or more samples prior to deriving the flow rate from the Doppler frequency.  Takeda teaches using the average of multiple signals, and these are used to perform the analysis (page 446 first paragraph and steps 1-6)
Claim 13 is rejected similarly to claim 3.
Claim 4:
Regarding claim 4, the combined art of Takeda, Wissenbach and Simetkosky in claim 1 make obvious the method of claim 1, further comprising:
decimating the filtered signal.  Simetkosky teaches that the original pulse Doppler signal uses a frequency of 20 MHz (page IV-3887 col 1 second paragraph).  The backscatter Doppler signal is then mixed with an intermediate frequency of 1 MHz for a decimation factor of 20 (page IV-3887 col 1 third paragraph).  .
Claim 14 is rejected similarly to claim 4.
Claim 7:
Regarding claim 7, the combined art of Takeda, Wissenbach and Simetkosky in claim 1 make obvious the method of claim 1,
wherein the one or more Goertzel detectors are centered at different Doppler frequencies.  Simetkosky teaches that the Goertzel analysis only needs to be applied to a relatively few frequency bins (page IV-3885 col 1 second to last paragraph).
Claim 17 is rejected similarly to claim 7.
Claim 8:
Regarding claim 8, the combined art of Takeda, Wissenbach and Simetkosky in claim 1 make obvious the method of claim 1, further comprising:
applying a plurality of distinct Goertzel detectors to the filtered signal.  Simetkosky teaches a multiple of Goertzel detectors to be used (page IV – 3885 Figure 5)
Claim 18 is rejected similarly to claim 8.
Claim 9:
Regarding claim 9, the combined art of Takeda, Wissenbach and Simetkosky in claim 1 make obvious the method of claim 1, further comprising:
applying a plurality of distinct Goertzel detectors to the filtered signal, each of the Goertzel detectors centered at a different Doppler frequency. Simetkosky teaches a multiple of Goertzel detectors to be used (page IV – 3885 Figure 5) and these are applied separately for each frequency bin (page IV-3885 col 1 second to last paragraph).
Claim 19 is rejected similarly to claim 9.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda, and further in view of Wissenbach, Simetkosky, and Diatschenko et al., US 5,415,048 (hereinafter Diatschenko).
Claim 10:
Regarding claim 10, the combined art of Takeda, Wissenbach and Simetkosky in claim 1 make obvious the method of claim 1. However the combined art is silent concerning using the signals to calculate the speed of sound in the pipeline.
Diatschenko teaches a flow meter system using acoustical measurements (e.g. ultrasonics).  The system uses the transit time of the signal to calculate the speed of sound in the multi-phase flow (col 1 lines 40-47).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the teaching of Diatschenko to determine the speed of sound with the expected benefit that the determination can be used to be able to control the depth of the analyzed signal by the time it takes to return as a function of the speed of sound.
This method for improving the Doppler measurement system was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Diatschenko.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda, Wissenbach, Simetkosky and Diatschenko to obtain the invention:
Claim 20 is rejected similarly to claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857